Citation Nr: 0015677	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic left midfoot pain and degenerative joint 
disease, left midfoot and left heel, spur, with pes planus, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals, left ankle sprain, currently rated as 10 
percent disabling. 

3.  Entitlement to an increased evaluation for service-
connected degenerative changes, right tibial tarsal joint 
with pes planus, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran had active duty service between December 1968 and 
his retirement in January 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1998, a statement of the case was issued 
in January 1999, and a substantive appeal was received in 
February 1999.  

At the time of the October 1998 rating decision, two ratings 
were in effect for the veteran's foot disabilities.  The left 
foot disability was described for rating purposes as history 
of left ankle sprain with residual chronic left midfoot pain 
and degenerative joint disease, left midfoot, and left heel 
spur, with pes planus.  The October 1998 rating decision 
continued a 20 percent rating for this disability.  However, 
during the course of the appeal, the RO issued a rating 
decision in April 1999 assigning a separate 10 percent rating 
for residuals of left ankle sprain, effective February 18, 
1999.  The remaining left foot disability was described as 
chronic left midfoot pain and degenerative joint disease, 
left midfoot and left heel spur, with pes planus, and the 20 
percent rating was continued for this disability.  Because 
the left ankle sprain disability was part of the left foot 
disability which was initially appealed, the Board believes 
that the matter of the proper rating for the left ankle 
sprain disability is also properly in appellate status.  
While a supplemental statement of the case was not issued by 
the RO after they established this separate disability 
rating, the record shows that the veteran was furnished a 
copy of the April 1999 rating decision which clearly set out 
the RO's findings.  The Board therefore finds that the 
veteran has been afforded proper notice of the RO's action 
and that due process does not require that the matter be 
returned to the RO for any additional action.  


FINDINGS OF FACT

1.  The veteran's service-connected chronic left midfoot pain 
and degenerative joint disease, left midfoot and left heel, 
spur, with pes planus is manifested by complaints of constant 
pain and x-ray evidence of degenerative changes along the 
anterosuperior cuboid and lateral cuneiform and navicular 
bone resulting in no more than moderately severe impairment.

2.  The veteran's service-connected residuals, left ankle 
sprain, are productive of additional functional loss of 
motion due to pain, weakness, fatigue, and incoordination 
result so as to more nearly approximate moderate limitation 
of motion. 

3.  The veteran's service-connected degenerative changes, 
right tibial tarsal joint with pes planus, are manifested by 
complaints of pain and x-ray evidence of degenerative changes 
resulting in no more than moderately severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected chronic left midfoot pain and 
degenerative joint disease, left midfoot and left heel, spur, 
with pes planus, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 U.S.C.A. Part 4, including §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).

2. The criteria for entitlement to an evaluation in excess of 
10 percent for service-connected residuals, left ankle 
sprain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 U.S.C.A. Part 4, including §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5271 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected degenerative changes, right tibial 
tarsal joint with pes planus, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 U.S.C.A. Part 4, including 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has indicated that his foot disorders have become 
increasingly symptomatic in recent years to the point where 
they are markedly interfering with his daily life.  He must 
wear orthodontic shoes and braces on both feet.  He has 
stated that it was very difficult to perform the duties of 
his shipping job, and that he is unable to perform virtually 
any physical activities because of his feet.  As a 
preliminary matter, the Board finds his claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that the record contains all relevant evidence 
necessary for an equitable disposition of this appeal, and 
that no further assistance to the veteran is required 
pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet.App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As noted in the introduction, while this appeal started with 
two separate disabilities (left foot and right foot) at 
issue, the RO has assigned a separate evaluation for 
residuals of left ankle sprain.  Because the left ankle 
sprain was originally part of the description of the left 
foot disability, it is also within the scope of the Board's 
appellate review.  In other words, there are now three issues 
for review.  

A VA examination in October 1996 revealed that the veteran 
walked with a normal gait, and he was able to hop and squat.  
He had normal alignment on the hindfoot, midfoot, and the 
forefoot.  His Achilles tendons had no hallux valgus 
deformity or tenderness bilaterally.  He maintained a good 
pair of arches when he stood.  The examiner indicated that 
the veteran also had normal posture when on standing, 
supinating, pronating, squatting, and rising on toes and 
heels.  His feet had normal appearance, including adequate 
arches bilaterally by impression of the footprint.  His feet 
had localized tenderness with motion pain located at the 
third, forth, and fifth metatarsal bone on the top of the 
midfoot laterally.  The examiner stated that the veteran's 
feet had no deformity, and there were no secondary skin or 
vascular changes.  The examiner again indicated that the 
veteran walked with a normal gait, and the feet presented no 
specific skin breakdown.  Circulation was adequate with warm, 
pink feet, and no peripheral neuropathy or peripheral 
vascular changes were detected by the examiner, who noted a 
prior diagnosis of minimum pes planus.  The examiner stated 
that there was no longer any pes planus, and he diagnosed a 
history of left ankle sprain with residual chronic midfoot 
pain and degenerative joint disease of the midfoot on the 
left lower extremity with a left heel spur.  He further 
diagnosed degenerative change at the right tibial tarsal 
joint by X-ray.

According to a VA examination report of September 1998, the 
veteran was in no acute distress, and he reported that he had 
been employed since May 1998 as a shipping supervisor, a 
position which had allowed him to sit for at least three 
quarters of the work day.  Prior to that time, he had been 
employed at a position for seven years that had required him 
to be on his feet for 12 hours a day for five days a week.  
He said that in the past he had not had pain in the left foot 
when he wore a foot brace and he was able to work without a 
problem; however, he indicated that in the past six months, 
he had pain even when wearing the braces.  He reported pain 
in his left foot everywhere except his toes, as well as 
difficulty ascending steps. He also reported that he was 
stiff and sore in the mornings.  He also indicated that 
although his right foot had essentially the same 
symptomatology as the left foot, in addition he had an 
additional sharp pain on his first step in the morning in his 
right foot.  He stated that he used ice and over-the-counter 
anti-inflammatory drugs for relief of pain.

On physical examination, the veteran was able to ambulate 
with a strong steady gait without braces and without 
assistive devices.  He was able to raise up on heel and toe, 
although the examiner noted that he complained of discomfort 
during this maneuver.  He had full range of motion of both 
ankles without hesitation or limitation.  He denied pain with 
palpation of the ankles, although he complained of pain with 
palpation of the mid foot on both the lateral and medial 
edges.  The veteran had significant callous formation on the 
medical aspect of both heels, left greater than right.  He 
did not have clawfoot abnormality; however, he had flat foot 
abnormality bilaterally.  X-rays of the veteran's feet showed 
that he had arthritic changes of the metatarsophalangeal 
joints of the great toe, although the examination report does 
not reflect whether the arthritic changes were in the right 
or the left great toe.  The examiner also noted prior 
diagnostic testing that revealed degenerative changes of the 
right tibial talar joint, possible loose bodies, and 
degenerative changes along the anterosuperior cuboid nearest 
articulation with the lateral cuneiform and navicular bones.  
He diagnosed degenerative joint disease bilaterally with 
calcaneal spurs, pes planus bilaterally, and callosus on both 
feet.

Outpatient treatment records from July 1995 to December 1997 
collectively show that the veteran had pain and discomfort in 
his feet.  A podiatry clinic note of September 1996 reflects 
that the veteran was on his feet at his shipping job for 14 
hours a day, and that he had degenerative changes in his 
feet.  A December 1996 progress note shows that he had 
degenerative arthritis in his left foot, and he wore 
orthodontics, which helped his condition somewhat.  He also 
had a brace, which helped, but cortisone injections did not 
give him any relief.  The examiner would consider surgical 
intervention if there was no improvement in the foot 
condition.

On examination in February 1999, the veteran reported that he 
had been able to work well with no sick leave, although he 
continued to have pain in his left ankle.  He did indicate 
that after sitting for five or six minutes, he had severe 
pain in the left ankle, but could then walk for a few minutes 
and he would feel less pain.  It was reported that the pain 
in the veteran's right foot was the same type as the pain in 
the left foot, but it was not as intense.  Walking reportedly 
aggravated the pain, and climbing stairs induced even more 
pain.  The veteran indicated the he did not have muscle spasm 
in his legs or feet, but he felt weak in both feet.  On 
physical examination, he had a normal gait and no antalgic 
gait pattern.  Romberg and tandem gait were both normal.  The 
veteran had slight pes planus bilaterally when he stood; for 
example, his navicular bone height was about one centimeter 
from the floor on the right side and two centimeters on the 
left.  The calcaneal angle was about 10 degrees of valgus 
bilaterally and the transverse arch of the metatarsal head 
was lost bilaterally and flattened.  When the veteran sat 
down, the examiner noticed a very thick callous formation on 
the medial side of the heel bilaterally as well as slight 
callous formation of the great toe metatarsal head area 
bilaterally.  

The veteran had full range of motion of the ankle joints, 
with dorsiflexion at 20 degrees and plantar flexion at 45 
degrees bilaterally.  Muscle strength was five out of five to 
every direction on the right side, but only four out of five 
on the left side.  The feet did not have any swelling or heat 
around the ankle joint, but there was slight tenderness along 
the anterior ankle mortise bilaterally and also slight 
tenderness around the medial malleolus area on the left 
ankle.  The ankle joint did not have any crepitation.  The 
veteran's soles both had very slight tenderness at the 
plantar fascia insertion, the metatarsal head, and the heel 
calcaneal insertion areas.  The examiner noted that the 
veteran had a left ankle sprain injury in 1985 that was 
treated with a bandage; he had developed chronic left ankle 
pain, and he began to develop right ankle pain in 1986.  A CT 
scan and a bone scan in 1995 showed degenerative changes in 
the left foot, and the examiner stated that his examination 
suggested that there were degenerative changes in both feet, 
although more changes in the left.  Because the veteran 
weighed 240 pounds and he had mild flatfeet, the examiner 
thought it likely that the degenerative changes were 
bilateral.  The examiner believed, however, that the left 
ankle sprain during service had likely aggravated any 
arthritic changes that would have occurred in the left foot 
naturally.

The veteran's service connected chronic left midfoot pain and 
degenerative joint disease, left midfoot and left heel, spur, 
with pes planus, and his service-connected degenerative 
changes, right tibial tarsal joint with pes planus, are each 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5284.  That code provides a 20 percent 
evaluation for moderately severe foot injuries, other.  A 30 
percent evaluation is warranted for severe foot injuries.  
38 C.F.R. § 4.71a, DC 5284.

Other potentially applicable diagnostic criteria are set 
forth in Diagnostic Code 5276 which provides that a 50 
percent evaluation is warranted for bilateral pronounced 
flatfoot, acquired, marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

Code 5010 for arthritis due to trauma substantiated by x-rays 
provides that such disability will be rated as degenerative 
arthritis.  Under Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or minor joint 
groups, with occasional incapacitating exacerbations.  A 10 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.   

The veteran's residuals of left ankle sprain is currently 
rated 10 percent disabling under the provisions of Diagnostic 
Codes 5010, 5271.  Code 5010 is summarized above.  Under Code 
5271, a 10 percent rating is for application for moderate 
limited motion of the ankle and a 20 percent rating is for 
application for marked limited motion of the ankle.  For 
evaluation purposes, 38 C.F.R. § 4.71, Plate II shows normal 
ankle dorsiflexion to be from 0 degrees to 20 degrees and 
normal plantar flexion to be from 0 degrees to 45 degrees. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  Chronic Left Midfoot Pain and Degenerative Joint Disease,
Left Midfoot and Left Heel, Spur, with Pes Planus.

This service-connected left foot disability is currently 
rated as 20 percent disabling under Code 5284, and the 
veteran maintains that a higher evaluation is warranted.  
While there is evidence of arthritis of the foot, evaluation 
of the arthritis alone under Code 5010 would be of not 
benefit since that provision alone does not provide for a 
rating in excess of 20 percent.  Looking to other potentially 
applicable criteria, the Board notes that while Code 5276 for 
pes planus allows higher ratings for severe bilateral pes 
planus and pronounced unilateral or bilateral pes planus, the 
clinical evidence clearly shows only slight or mild pes 
planus.  A rating in excess of the current 20 percent is 
therefore not for application under the criteria for pes 
planus. 

The essential question, then, is whether the veteran's left 
foot disability results in moderately severe impairment (in 
which case the current 20 percent rating is proper) or severe 
impairment (in which case a 30 percent rating would be 
warranted).  After considering all of the evidence, the Board 
believes that the RO's implicit finding of moderately severe 
impairment most accurately reflects the current severity of 
this disability and that the current 20 percent rating should 
be continued under Code 5284.  

It appears that a major manifestation of the left foot 
disability is pain.  The veteran has regularly described such 
pain to examiners and there is no reason to doubt his 
assertions that the pain is present and that it increases 
with use.  Nevertheless, all of the clinical evidence shows 
that he has a normal gait when he walks, and the examiner in 
September 1998 reported that the veteran could walk with a 
strong steady gait without the use of assistive devices.  
There does not appear to be an any swelling or muscle spasm, 
and muscle strength was four out of five in his left foot.  
Although there was tenderness in his feet, an examiner 
characterized it as "slight"  The clinical record contains 
several examples of ability to heel and toe walk, although  
with complaints of pain. 

It would appear from the clinical findings alone that the 
left foot disability could be described as moderate.  
However, it would be reasonable to expect that there is 
additional functional loss due to pain.  Such additional 
functional loss would appear to result in a disability 
picture which more nearly approximates moderately severe 
impairment, especially during the flare-ups described by the 
veteran.  However, the evidence is against a finding that the 
disability picture more nearly approximates severe 
impairment.  Again, while there is certainly pain associated 
with the disability, the evidence suggests that the 
manifestations do not result in severe impairment.  

The record does arguably show an increase in pertinent 
symptoms during the time period under review.  However, the 
RO has recognized this and has established a separate rating 
for left ankle disability and assigned a separate 10 percent 
rating for such disability.  The left foot disability (not 
including left ankle symptoms) does not result in more that 
moderately severe impairment and a rating in excess of 20 
percent is not warranted.  

B.  Residuals, Left Ankle Sprain.

There also does not appear to be a basis for assigning an 
evaluation in excess of the current 10 percent for residuals 
of left ankle sprain.  There is no clinically demonstrated 
current loss of motion as reflected by the report of the 
February 1999 VA examination which shows both dorsiflexion 
and plantar flexion to be full.  There is no basis for even a 
10 percent rating under Code 5271.  It appears that the 
currently assigned 10 percent was assigned by the RO in 
recognition of the fact that some loss of motion demonstrated 
by pain, swelling or muscle spasm, even if noncompensable, 
could be expected during flare-ups.  Therefore, under Code 
5010 and in view of 38 C.F.R. §§ 4.40, 4.45, a 10 percent 
rating is warranted, and the Board finds no reason to 
disagree with the RO's finding in this regard.  

However, without evidence showing that the left ankle 
disability (to include consideration of additional functional 
loss due to pain, fatigue, incoordination and weakness) 
results in marked limitation of motion of the ankle, a rating 
in excess of 10 percent is not warranted. 

C.  Degenerative Changes, Right Tibial Tarsal Joint
with Pes Planus.

The RO has rated the veteran's right foot disability as 20 
percent disabling under Code 5284.  As noted under the 
discussion for left foot disability, a 20 percent evaluation 
under this Code contemplates moderately severe impairment.  
The next higher rating of 30 percent is warranted where there 
is severe impairment. 

The totality of the evidence suggests that the veteran's 
right foot disability is no more than moderately severe in 
terms of resulting impairment.  As with the right foot, the 
major complaint involves pain.  Clinically, there does not 
appear to be muscle spasm or loss of muscle strength.  He 
walks with essentially a normal gait.  The veteran asserts 
that the pain becomes more severe with use and the Board 
accepts his statements in this regard.  However, the current 
20 percent rating would seem to already incorporate the pain 
symptomatology into the rating determination since the 
objective clinical evidence does not actually show moderately 
severe impairment. The Board therefore concludes that the 
assigned evaluation adequately accounts for functional 
impairment in the veteran's foot, including that due to pain, 
weakened movement and excess fatigability.  38 C.F.R. 
§§ 4.40, 4.45.  The Board finds no basis for assignment of a 
rating in excess of 20 percent under Code 5284. 

With regard to the pes planus rating criteria under Code5276, 
the clinical record including the September 1998 examination 
report shows that there was flatfoot bilaterally, but the 
veteran did not have muscle spasm of the tendo achillis on 
manipulation.  The 50 percent evaluation for acquired 
flatfoot requires severe muscle spasm.  

Conclusion

In conclusion, the Board stresses that it does not doubt the 
fact that the disabilities at issue are each productive of 
impairment.  However, in evaluating the disorders, the Board 
must be guided by applicable regulations which outline the 
diagnostic criteria to be applied.  Based on the evidence of 
record, the Board finds that the preponderance of that 
evidence is against entitlement to a higher rating for any of 
the three disabilities at issue at this time.  It follows 
that the provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
permit a favorable determination as to any of the issues.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that any of the 
service connected disorders at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

